Citation Nr: 0121743	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  01-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for osteochondritis, 
dissecans, of the right knee, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a rating in excess 
of 10 percent for service-connected osteochondritis dissecans 
of the right knee.  The veteran timely perfected an appeal of 
the denial to the Board.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

In this case, the veteran seeks an increased rating for his 
service-connected right knee condition primarily because he 
experiences pain and significant loss of motion associated 
with such disability.  Significantly, when a veteran alleges 
that he suffers pain due to a service-connected 
musculoskeletal disability in which the degree of disability 
is based on consideration of limitation of motion, an 
examiner's report should include an assessment of the degree 
of functional loss, if any, due to pain, weakened movement, 
and excess or premature fatigability or incoordination, to 
include with repeated use and/or during flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995); see also 
38 C.F.R. §§  4.40, 4.45 (2000).  

In connection with the claim on appeal, the veteran underwent 
VA examination of his right knee in September 2000 and again 
in February 2001.  Although each examiner conducted range of 
motion studies, and the February 2001 examiner commented that 
the veteran's osteochondritis dissecans "could be a 
significant source of pain . . . and could be the cause of 
his significant and progressive loss of range of motion," 
neither VA examiner commented on the extent of functional 
loss due to pain and other factors affecting the veteran's 
right knee with repeated use and/or during flare-ups.  

Under the circumstances of this case, and in view of the 
duties imposed by the Act, the Board finds that the veteran 
should undergo further medical examination to obtain the 
clinical findings needed to properly assess the impairment 
resulting from his service-connected right knee disability.  
The appellant is hereby advised that failure to report to the 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination 
sent to the appellant.  

Prior to having the veteran undergo further examination, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities or other 
governmental entities.  The RO did send a February 2001 
letter to the veteran requesting him to submit any relevant 
medical evidence in his possession, but to date the veteran 
has not responded to this request.  By this remand, the 
veteran is again put on notice of the need to inform the RO 
of, and/or submit, any additional medical records in his 
possession that may be relevant to his claim.  However, the 
Board emphasizes to the RO that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file; hence, these 
records should be obtained by the RO.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

The RO should also undertake appropriate development to 
obtain and associate with the claims file records from any 
other source(s) or facility(ies) identified by the veteran, 
as well as undertake any additional development and/or 
notification action indicated.  

Finally, the Board notes that because there is no specific 
diagnostic code under which to evaluate the veteran's 
specific right knee disability, his evaluation has been 
assigned under Diagnostic Code 5257, pursuant to which 
"other impairment" is evaluated.  See 38 C.F.R. § 4.20 
(2000).  However, on remand, the RO should consider all 
potentially applicable diagnostic codes (to include 
Diagnostic Codes 5260 and 5261, for limitation of motion), as 
well as the provisions of 38 C.F.R. § 3.321 (governing 
assignment of extra-schedular ratings), in evaluating the 
right knee disability.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the appellant has received 
treatment, to include any source(s) or 
facility(ies) identified by the appellant.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and he and his representative should be so 
notified.  The appellant is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do so 
before arranging for him to undergo 
further examination.  

2.  After all available records are 
associated with the veteran's claims file, 
the RO should arrange for the veteran to 
undergo VA orthopedic examination of his 
right knee.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine the 
veteran.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees), should be accomplished, and all 
clinical findings should reported in 
detail.

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
provide an assessment as to whether the 
veteran's overall disability is best 
characterized as slight, moderate, or 
severe (based upon the factors noted above 
as well as the extent to which the 
disability interferes with the veteran's 
employability) .  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached should be 
set forth in a typewritten report. 

3.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
appellant.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)) are fully satisfied.  

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence (to specifically include all 
that associated with the record since the 
most recent Supplemental Statement of the 
Case) and all pertinent legal authority 
(to specifically include that cited to 
herein).  If the appellant fails to 
report for any scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise, the RO must consider, in 
evaluating the disability, all 
potentially applicable diagnostic codes 
(to include 5260 and 5261), the extent of 
functional loss due to pain and other 
factors (to include with repeated use 
and/or during flare-ups), as well as 
whether the criteria for referral for 
assignment of a higher evaluation on an 
extra-schedular basis are met.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.  

7.  If the benefits sought on appeal 
continue to be denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


